Citation Nr: 1643887	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  06-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from June 1952 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Winston-Salem, North Carolina.  Ultimately, jurisdiction of case was transferred to the RO in Winston-Salem, North Carolina.  That office forwarded his appeal to the Board.  

The TDIU issue comes to the Board on appeal because the Veteran submitted evidence of unemployability due to his service-connected bilateral knee and coronary artery disease disabilities during the course of his increased rating appeal for the knees.  (The increased rating issue for the knees was already adjudicated by the Board, and is no longer on appeal).  In any event, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In addition, VA Fast Letter 13-13 directs that if a veteran files a Notice of Disagreement (NOD) regarding an increased disability evaluation, such as the case here, but the Veteran also claims a TDIU due to the disability currently on appeal, then TDIU is part of the pending appeal.  See VA Fast Letter 13-13 at page 6.  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.  

With regard to the TDIU issue on appeal, the Board notes that it previously characterized this issue as entitlement to a TDIU, prior to March 8, 2010.  This was due to the fact that the RO in a September 2012 rating decision determined that the Veteran was permanently and totally disabled due to his service-connected disabilities, effective from March 8, 2010.  However, upon further review the Board sees that the Veteran was never actually awarded a TDIU by either the RO or the Board.  Therefore, the issue of entitlement to a TDIU throughout the entire appeal is period is presently on appeal before the Board.  In this regard, in Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008), the United States Court of Appeals for Veterans Claims (Court) ruled that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such instance in order to determine the Veteran's eligibility for special monthly compensation under section 1114(s).  Thus, the TDIU issue on appeal is not moot after March 8, 2010.  

In earlier September 2012, March 2015, and August 2015 decisions, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

After the agency of original jurisdiction (AOJ) last considered the appeal in the March 2016 Supplemental Statement of the Case (SOC), the Veteran has submitted additional medical evidence - a May 2016 private aid and attendance / housebound examination.  But since the Veteran did not request in writing that the AOJ initially review this evidence, and the Substantive Appeal in the present case was received in November 2015, which is after the February 2, 2013 effective date of the new statute, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Thus, a remand for AOJ consideration of this additional private medical evidence is not required.      

In September 2015, the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" for an attorney.  This document was signed by both the Veteran and his attorney.  However, in May 2016, the Veteran submitted a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" for the North Carolina Division of Veterans Affairs.  This document was signed by both the Veteran and the representative.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2015).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Thus, it follows that the North Carolina Division of Veterans Affairs is the accredited representative of record at this time, as the previous power of attorney was revoked.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA treatment records and VA examinations dated through 2016.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; total RIGHT knee arthroplasty, rated as 60 percent disabling; and total LEFT knee arthroplasty, rated as 60 percent disabling.  The combined service-connected disability rating is 100 percent, with consideration of the bilateral factor.  Therefore, the schedular percentage criteria for TDIU are met.  Moreover, the schedular percentage criteria for TDIU have been met since June 6, 2001, with combined service-connected disability ratings of 60 percent, 80 percent, and 90 percent on and after June 6, 2001.  

2.  Effective January 30, 2003, the Veteran's service-connected bilateral knee disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.  His service-connected coronary artery disease also affected his ability to work beginning June 29, 2005.  

3.  The Veteran's service-connected disabilities demonstrate the necessity for the regular aid and attendance of another person, according to the basic criteria for aid and attendance.


CONCLUSIONS OF LAW

1.  Effective January 30, 2003, the criteria are met for entitlement to a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2015).

2.  The criteria are met for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant TDIU and special monthly compensation claims.  However, the Veteran was provided adequate VCAA notice for these issues in May 2006, October 2012, January 2015, March 2015, and September 2015.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of both the TDIU and special monthly compensation issues on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In a September 2012 rating decision, the RO determined that the Veteran was permanently and totally disabled (100 percent), due to his service-connected disabilities, effective from March 8, 2010.  However, neither the RO nor the Board has ever specifically awarded a TDIU.  

The Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected right and left knee total arthroplasties and coronary artery disease.  The Veteran is currently 88 years of age.  It appears he has taken college level classes.  He served in the U.S. Air Force from 1952 to 1972.  He was discharged due to medical disability (his knees) in 1972.  Subsequently he briefly worked full-time as a warehouse manager in the early 1970s.  After that, he worked various part-time jobs in income tax, driving a school bus, and work as a part-time college teacher.  He stopped working in any type of work around 1990.  He asserts his service-connected knees cause difficulty standing, walking, sitting, climbing stairs, or lifting.  He now has to use a walker or wheelchair to get around.  He has undergone a total of nine knee surgeries.  His service-connected coronary artery disease causes shortness of breath, fatigue, dizziness, weakness, and an unsteady gait, on a constant basis.  See June 2005 NOD; November 2009 and March 2015 Veteran's statements.  

The Veteran is service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; total RIGHT knee arthroplasty, rated as 60 percent disabling; and total LEFT knee arthroplasty, rated as 60 percent disabling.  The combined service-connected disability rating is 100 percent, with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Moreover, the Board emphasizes that the schedular percentage criteria for TDIU have been met since June 6, 2001, with combined service-connected disability ratings of 60 percent, 80 percent, and 90 percent, on and after June 6, 2001.  


In making this determination, the Board observes that the Veteran's 30 percent evaluations assigned for his right and left knee disabilities prior to December 29, 2003, represent musculoskeletal disabilities of the lower extremities and should be considered as "one disability" for purposes of ascertaining whether the threshold requirements for consideration of a schedular TDIU are warranted.  Therefore, the schedular percentage criteria for TDIU have been met since June 6, 2001.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements attesting to the current severity of the combination of his service-connected bilateral knee and coronary artery disease disabilities and their severe impact on his ability to function in a work setting.  

The following medical evidence is also supportive of the TDIU claim:

A January 2004 private letter from Dr. D.A.R., MD., assessed permanent and total disability due to bilateral knee replacements.  The Veteran's latest knee surgery occurred in December 2003.  

An April 2005 VA joint examination noted the Veteran cannot play tennis, cannot work as much in the garden, cannot carry much weight, cannot climb a ladder, and cannot kneel.  He cannot take out the trash or do the dishes or exercise.  All of this is due to his knees.  

A private report from Dr. D.A.R. received in October 2005 stated that post-surgical knee complications include infection, stiffness, loosening of the artificial joint, and osteolysis.  The knee after 11 years is more subject to infection, is stiffer, has lost its motion, and is much more fragile.  The pain is much more severe and the knee has lost strength.  The Veteran's knees are subject to failure at any time and strenuous exercise, twisting, and lifting can cause total knee failure at any time.  Dr. D.A.R. concluded the Veteran is fully and permanently disabled due to his second bilateral knee replacement surgery.  
 
A December 2006 VA examiner reported the Veteran stopped working around 1990, when he retired from Ventura College as a part time teacher.  As for the effects of the bilateral knee condition on the Veteran's work, the Veteran cannot stand for longer than 30 minutes.  He cannot walk for more than 1/2 mile.  He cannot kneel.  As for the effects of the bilateral knee condition on the Veteran's daily activities, he cannot exercise, work in the garden, carry much weight, or climb a ladder.  It takes longer to put his socks and shoes on.  He has a limping gait due to his bilateral knee condition.  He is using a cane. 

A June 2010 VA examiner documented that as a result of his heart condition, the Veteran has experienced shortness of breath, dizziness, syncope attacks, and fatigue.  These symptoms are reported to be constant symptoms.  He requires a cane to ambulate.  He has only limited range of motion of the knees, with chronic, constant pain.  He has an antalgic gait.  His age also affects his ability to work.  The effect of the heart condition on the claimant's daily activity is easy fatigue, no stairs, and limited weight bearing. 

A May 2011 VA heart examiner observed shortness of breath due to his heart disorder, even on mild exertion.  The Veteran takes continuous medication.  He has a very unsteady gait.  For his heart disorder, the effects on usual occupation and resulting work problems are increased absenteeism, lack of stamina, weakness, and fatigue.  For his heart disorder, the effects of the problem on usual daily activities are shortness of breath requiring him to take frequent breaks and limiting his exertion.  He walks slowly on level surfaces for even short distances, resulting in dyspnea.  He is required to rest more frequently.  He retired from working in 1972 due to degenerative arthritis of both knees.

A January 2016 VA medical opinion from a VA vocational rehabilitation specialist on Virtual VA began by stating that the Veteran reported both of his knees have decreased range of motion, weakness, stiffness, instability, and giving away.
During the examination, it was noted that the Veteran has limitations due to his knee conditions in that he cannot walk any farther than one-half mile, cannot stand for longer than 30 minutes, or kneel for any period of time.  For each occupation which the veteran held, and had the education to obtain/retain, the VA examiner researched on ONET Online (a well-known and researched database used by the Department of Labor to determine the factors which make up an occupation), and the Social Security Administration Code of Federal Regulations for physical exertion requirements.

The January 2016 VA vocational rehabilitation specialist opined that for the occupation of "tax preparer," while it appears that the position itself is primarily sedentary, there is enough activity where the veteran would likely have to go into the community into businesses and clients' homes to assist them.  His bilateral knee condition would have an impact in that he would have to climb in and out of vehicles frequently, carry materials to perform his job, and likely walk more than a half mile daily to be able to meet with clients.  Additionally, as this occupation is not a low-stress vocation, but rather moderate to high stress, his atherosclerotic heart disease can be seen as a barrier, and not advised. 

The January 2016 VA vocational rehabilitation specialist opined that for the occupation of "bus driver," this position is considered light to medium in intensity, as the veteran would be required to push and pull both arm and leg controls on a repetitive basis.  The veteran's bilateral knee condition would preclude him being able to return to work performing this task. 

The January 2016 VA vocational rehabilitation specialist opined that for the occupation of "teacher," this occupation involves standing for more than 30 minutes at a time, walking greater than a half mile daily, and is not a low stress vocation. This job is considered light to medium in intensity, and there are multiple repetitive movements which would be required of the Veteran in regards to his bilateral knee condition. 

The January 2016 VA vocational rehabilitation specialist opined that for the occupation of "warehouse manager," this occupation involves excessive standing, excessive walking, and is considered light to medium in intensity.  It should also be noted that the Veteran attempted this position upon his retirement from the US Air Force in 1972, and was only able to sustain this employment for two weeks due to his bilateral knee condition. 

The January 2016 VA vocational rehabilitation specialist concluded that these limitations alone would preclude him from obtaining and retaining employment in occupations in which he has education, experience and expertise.  Based on a review of the evidence of record, and consideration of the Veteran's statements, as well as review of the job analyses of each of the jobs which the Veteran has held and/or has had training, it was the professional opinion of the VA vocational rehabilitation specialist that the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, did prevent him from obtaining or retaining employment consistent with this education and occupational experience, irrespective of the veteran's age and any non-service connected disorders, for the time period prior to March 8, 2010.  Therefore, the professional opinion of the VA vocational rehabilitation specialist is that the Veteran is individually unemployable due to his service connected disabilities for the period prior to March 8, 2010. 

(The Board also notes that the Veteran's service-connected knee and heart conditions have if anything worsened after March 8, 2010, such that a TDIU rating would continue to be warranted in light of the January 2016 VA vocational rehabilitation specialist's opinion).  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

The Board acknowledges that at times during the appeal period, the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Even without consideration of the effects of his age (the Veteran is in his 80s) and nonservice-connected disorders (COPD, obesity, tinnitus, a bilateral shoulder disorder, and arthritis of the hands, low back, and neck), the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU, effective January 30, 2003 (TDIU was factually ascertainable one year before the January 30, 2004 date of his increased rating claim, from which the TDIU claim was derivative of).  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

The Board has considered that the RO denied the Veteran's claim for TDIU throughout the appeal, not on the basis of the medical evidence of record, but rather because the Veteran failed to submit a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), despite being requested to do so.  In this regard, VBA's Live Manual states that if a TDIU is raised and the veteran fails to complete and return a VA Form 21-8940, (such as the case here), VA must make a decision regarding entitlement to TDIU based on the available evidence of record, and may deny entitlement for failure to cooperate with development.  See M21-1, Part IV, Subpart ii, Chapter 2, Section F, Topic 2, Block b (change date July 21, 2016).

However, in the present case, the Board believes that applying the benefit-of-the-doubt doctrine to grant the Veteran's TDIU claim under 38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102, is the fairest course of action.  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  In this regard, the M21-1 states the VA "may" deny a TDIU due to the Veteran's failure to submit a VA Form 21-8940, as opposed to a mandatory requirement that VA "must" deny a TDIU in such instance.  Moreover, with regard to the M21-1 provision discussed above, as provided by 38 C.F.R. § 19.5, the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C.A. § 7104(c) (West 2014).  In addition, throughout this appeal, the Veteran has been over 80 years old, and clearly was not engaging in any type of substantially gainful employment, such that the submission of a VA Form 21-8940 would have no impact on the outcome of the appeal, allowing its absence in this instance to be inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  Finally, VA treatment records dated from 2014 to 2016 document that the Veteran's overall health and cognitive abilities are diminishing.  Therefore, he may not have been able to fully understand the significance of his failure to submit a VA Form 21-8940 for his TDIU claim.  In summary, the absence of a VA Form 21-8940 in the claims folder should not prejudice this particular Veteran's TDIU claim.  

In making this determination regarding TDIU, the Board emphasizes that in the present case, the TDIU award could be based on the effects of the Veteran's service-connected bilateral knee disabilities alone, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.  In other words, it is the Veteran's service-connected bilateral knee disabilities, standing alone, which could prevent him from working, effective January 30, 2003.  The medical evidence of record discussed above supports this conclusion.  See, e.g., January 2004 private letter from Dr. D.A.R., MD; January 2016 VA vocational rehabilitation specialist report.  

III.  Special Monthly Compensation 

The Veteran seeks an award of special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s), or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l).

A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance, but in most cases may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s). 

Initially, it is noted that the Veteran has been in receipt of a permanent and total rating from his service-connected disabilities, effective from March 8, 2010.  See September 2012 rating decision.  In any event, there is no statutory or regulatory threshold requirement for a total 100 percent rating, in order to be eligible for entitlement to special monthly compensation based on the need for regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.351(b), 3.352(a).   

Special monthly compensation on a higher level under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Examples which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The following will be accorded consideration in determining the need for regular aid and attendance of another person:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).
 
Bedridden, i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (providing that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Upon review of the evidence, special monthly compensation based on the need for regular aid and attendance is warranted. 

At the outset, the medical and lay evidence of record does not reveal anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); or the Veteran being permanently bedridden.  See 38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).  

No VA examination, no VA treatment record, and no private treatment record indicate that the Veteran is permanently bedridden.  He has some difficulty getting out of bed, and needs help from a caregiver to get out of bed, but there is no probative evidence that the Veteran has to remain in bed.  He can walk a short distance with a walker and move with a wheelchair, and also travel, albeit with great difficulty and with the need for assistance.  See VA treatment records dated from 2013 to 2016.    

With regard to blindness, there is also no lay allegation of blindness.  Moreover, the December 2014 VA housebound / aid and attendance examiner stated the Veteran was not legally blind.  A June 2015 VA occupational therapy consult on Virtual VA noted "no legal blindness" for the Veteran.  Finally, a May 2016 private aid and attendance / housebound examination determined that the Veteran was "not legally blind."  Thus, the Veteran does not meet the above criteria for blindness in both eyes.  

Finally, with regard to loss of use of the feet, it is not established by the evidence that there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The following are also not demonstrated by the evidence: extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  

In this regard, with regard to loss of use of the feet, a June 2010 VA examination showed leg length from the anterior superior iliac spine to the medial malleolus is 88 cm on the right leg, and 88.5 cm on the left.  This does not reflect shortening of the lower extremity of 3 1/2 inches or more.  A December 2014 VA housebound / aid and attendance examination documented that the Veteran cannot stand long periods of time due to his knee pain.  His artificial knees cause movement restrictions in walking, and transfer from chair or car.  He uses a cane or walker for assistance - he can only travel one block.  He has poor balance.  At times he uses a wheelchair.  A June 2015 VA occupational therapy consult on Virtual VA reported limited range of motion of the knees with significant deficits in the lower extremities.  He has decreased strength and endurance in the knees and lower extremities.  A May 2016 private aid and attendance / housebound examination observed that the Veteran's bilateral lower extremities require the use of a walker due to loss of muscle strength.  The Veteran exhibits gait dysfunction for which aquatic therapy may be helpful.  He requires assistance when using the wheelchair and walker.  He can only ambulate for one block.  He uses both the wheelchair and walker, but has shortness of breath and leg weakness after 10-20 feet of walking.  VA treatment records dated in 2015 and 2016 comment that the Veteran is able to transfer himself with minimum assistance if he is in a chair that is high enough and or he can pull himself up to stand.  Regardless, the above evidence does not establish loss of use of his feet.  The Veteran is still able to ambulate a short distance.  There is no mention of ankylosis in the record or foot drop.   

In any event, with regard to the factors of aid and attendance, the Veteran meets the criteria for the need of the aid and attendance of another person, due to his service-connected disabilities.  The following evidence is supportive of the claim:

The Veteran is currently 88 years old.  In a December 2014 informal claim for special monthly compensation, in a March 2015 statement, and in a November 2015 VA Form 9, the Veteran credibly stated he needed the aid and attendance of another person due to his service-connected bilateral knee and heart disabilities.  

At a December 2014 VA housebound / aid and attendance examination, it was noted the Veteran has service-connected coronary artery disease.  A private caregiver prepares his meals.  He cannot stand long periods of time due to service-connected knee pain.  He needs help bathing, toileting, and with personal hygiene.  His caregivers assist with medication management daily and finance and traveling to the bank.  In fact, it was noted his caregiver assisted the Veteran for grooming for his appointment.  His caregiver helps with shaving, washing, and buttoning.  His caregiver assists with daily routine activities such as bathing, shaving, dressing, and medications.  The Veteran utilizes portable oxygen at times.  He only leaves his home for medical appointments and always has a caregiver or family member with him when he does so.   

A June 2015 VA occupational therapy consult on Virtual VA related that the Veteran has a 24 hour per day/ 7 day per week home health aide to care for him and his wife.  He is able to manage finances with assistance from his home health aide (HHA).  He requires help with medication.  He is unable to complete some activities of daily living without rest due to shortness of breath for his coronary artery disease.  His knees cause significant restrictions in mobility.  He needs assistance with eating, grooming, bathing, dressing, toileting, mobility transfer, meal preparation, changing diapers, shopping, laundry, phone, and various chores. 

A September 2015 VA geriatric medicine note on Virtual VA remarked that the Veteran meets the criteria for the necessity for a HHA.  The HHA assists him with   bathing, transfers, dressing, grooming, toileting, and eating.  The Veteran has coronary artery disease, among other disabilities.  

A May 2016 private aid and attendance / housebound examination documented respiratory failure, which was multi-factorial, due to congestive heart failure and COPD.  The Veteran cannot prepare his own meals.  He needs assistance with bathing and hygiene.  He needs medication management.  His private care giver keeps the Veteran well-groomed and nourished.  His bilateral knees require a walker due to loss of muscle strength.  He cannot leave his house without assistance.  He needs assistance managing oxygen and his wheelchair and his walker.  He can only ambulate one block.  He endorsed shortness of breath and leg weakness after 10-20 feet of walking.  

Finally, VA treatment records dated from late 2014 through 2016 on Virtual VA confirm the Veteran utilizes the services of a caregiver.  The Veteran was measured for wheelchair and home adaptive equipment with his caregiver.  There were discussion about transfers, toileting, showering, grab bars, and other appliances.  etc.  The Veteran may need a power chair for mobility to increase his mobility/activity.  The Veteran gets shortness of breath easily.  The Veteran continues to need assistance with bathing and personal care daily.  

In summary, the Veteran meets nearly all of the factors of aid and attendance.  See Turco, 9 Vet. App. 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The above evidence reflects the necessity of the regular aid and attendance of another family member or person, due to his service-connected bilateral knee and coronary artery disease disabilities.  38 C.F.R. § 3.352(a).  Simply stated, it does not appear the Veteran would be able to take care of himself without the regular assistance of another.  And although the Veteran is diagnosed with various nonservice-connected disorders such as COPD, obesity, tinnitus, hypertension, hyperlipidemia, a bilateral shoulder disorder, and arthritis of the hands, low back, and neck, VA and private treatment records and examinations corroborate that the severity of the Veteran's service-connected disorders, standing alone, would necessitate the regular aid and attendance of another for many activities of daily living.  

Consequently, it is apparent from the medical and lay evidence above that the basic requirements for special monthly compensation on the account of regular aid and attendance have been met.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports special monthly compensation for regular aid and attendance.  38 U.S.C.A. § 5107(b).  

In view of the Board's grant of special monthly compensation based on the need for regular aid and attendance herein, the issue of entitlement to special monthly compensation on account of being housebound is moot.  In this regard, a Veteran may either receive special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, but generally may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s).  There is an exception to this rule where the Veteran could be entitled to both aid and attendance and housebound benefits if the disabilities which render the Veteran eligible for aid and attendance are separate and distinct from those which entitle him to housebound benefits.  In the present case, the service-connected bilateral knee and heart disabilities which cause the Veteran to require the aid and attendance of another would also apply to any potential housebound benefits.  Therefore, the question concerning whether the Veteran is housebound for special monthly compensation purposes is a moot point.  


ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from January 30, 2003.  

Subject to the provisions governing the award of monetary benefits, entitlement to special monthly compensation by reason of being in need of aid and attendance of another person is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


